Title: Thomas Jefferson to David Gelston, 16 October 1816
From: Jefferson, Thomas
To: Gelston, David


          
            Dear Sir
            Monticello Oct. 16. 16.
          
          Your favor of Sep. 26. was recieved a few days ago, and I have this day written  to my correspondents in Richmond, messrs Gibson & Jeffersonto desire them to remit you the amount of the account you inclosed me, to wit 89.11 D which I trust they will do without delay. I am very thankful to you for your kind offices on this & similar occasions which I could with much difficulty arrange without them, because
			 of the uncertainty of the port to which the shipments will be made.  with my thanks be pleased to accept the assurance of my great esteem & respect
          Th: Jefferson
        